Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9,12-19, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winqvist(WO2010/078192A2) in view of Bhairam(US 2016/0044934).

	Regarding claims 1,4,12,13, Winqvist teaches a method of creating a compact-pod unit of a spray dried plant based aqueous extraction comprising
	Providing a nutrient supplement comprising spray dried tea or coffee extract to form a formula(paragraph 16) 
	Adding at least one dissolution agent comprising a disintegrant(paragraph 22)
	Adding at least one binding agent to the formula(paragraph 22)
	Compacting the resulting formula into a compact-pod unit which would inherently have a 3-dimensional shape and size(paragraph 24)
	At least partially coating the compact-pod unit(paragraph 22)
	Winqvist does not specifically teach that the pod comprises at least one cannabis-derived compound. However, Bhairam teaches a coffee pod for single use brewer system comprising cannabinoids extracted from a cannabis plant and a coffee product(paragraphs 9 and 12). Bhairam teaches that the coffee pod provides the benefits of coffee and the Cannabis plant including “a cognitive uplifting energetic feel”(paragraphs 39-47). 
	It would have been obvious to include cannabis derived compounds such as cannabinoids in with the coffee pod of Winqvist as taught in Bhairam in order to provide the additional benefits of cannabis including “a cognitive uplifting energetic feel”. 
	Winqvist teaches that a serving size of tea comprises 300 to 1000mg of rooibos powder(paragraph 19). Additionally, Bhairam teaches that the cannabis is added in an amount of 5mg to 50mg(paragraph 15). Therefore, just based on the tea or coffee component and the cannabis, the pod comprises 86-99.5% nutrient in the form of tea or coffee. 
WInqvist teaches additional ingredients such as binders and dissolution agents can be added to the pod(paragraphs 21-22), but they appear to be minor ingredients that would not significantly lower percentage of the nutrient in the compact unit-pod. In other words, one of ordinary skill in the art would expect that the tea or coffee nutrient is present in a majority of the composition, i.e. at least 50% of the compact-pod unit by dry weight as claimed. 
	Regarding claim 2, Winqvist teaches a dispersal mechanism to aid in dissolution of the compact-pod unit into any liquid(paragraph 21).
	Regarding claim 3, Winqvist teaches covering the compact-unit pod with a protective coating comprising binding agents and/or disintegrants(paragraph 21). Winqvist does not specifically teach that the coating fully covers the compact-pod unit. However, it would have been obvious to adjust the amount of coverage of the coating depending on the function of the coating component. For example, if the coating was a disintegrant it would have been obvious to adjust the extent of coating coverage depending on the solubility of the core material. 
	Regarding claim 5, Winqvist teaches that the pod can comprise a citric acid dissolution agent(paragraph 23). 
	Regarding claim 6, Winqvist teaches that the pod can comprise a dissolution agent in the form of sodium bicarbonate(paragraph 21, example 1).
	Regarding claim 7, Winqvist teaches that the pod can comprise a disintegrant(paragraph 22), an organic acid such as citric acid(paragraph 23), a bicarbonate salt(paragraph 21), and a binding agent(paragraph 22) which are all identified as dissolution agent in the instant spec and in the text of claim 7. 
Regarding claim 8, Winqvist teaches coating the pod with a water insoluble material such as microcrystalline cellulose(paragraph 22). 
Regarding claim 9, Winqvist teaches that the nutrient can comprise sodium lauryl sulfate surfactant(a amphipathic molecule)(paragraph 22). 
Regarding claim 14, Winqvist teaches that the pod can tableted(compacted) “according to normal, regularly accepted methods”(paragraph 24). Therefore, it would have been obvious to use a mold to form the tablets since this is a conventional method as desired in Winqvist. 
Regarding claim 15, Winqvist teaches coating, i.e. at least partially encapsulating, the pod with a solid material such as microcrystalline cellulose(paragraph 22). 
	Regarding claim 16, Winqvist teaches that the pod can comprise a starch polysaccharide binding agent(paragraph 22). 
	Regarding claims 17 and 18, Winqvist teaches that the coating can contain a cellulose viscoelastic polymer(paragraph 22). This coating can be made of cellulose alone, i.e. consists of cellulose. 
	Regarding claim 19, Winqvist teaches that a serving size of tea comprises 300 to 1000mg of rooibos powder(paragraph 19). Additionally, Bhairam teaches that the cannabis is added in an amount of 5mg to 50mg(paragraph 15). Therefore, just based on the tea or coffee component and the cannabis, the pod comprises 86-99.5% nutrient in the form of tea or coffee. 
Additional ingredients such as binders and dissolution agents can be added, but they appear to be minor ingredients that would not significantly lower percentage of the nutrient in the compact unit-pod. In other words, one of ordinary skill in the art would expect that the tea or coffee nutrient is present in a majority of the composition, i.e. at least 60% of the compact-pod unit by dry weight as claimed. 
	Regarding claim 21, Winqvist teaches that the pod contains between 300 to 1000mg of rooibos powder(paragraph 19) and between 1.5 and 2000 grams as claimed. However, it would have been obvious to adjust the size of the pod depending on the concentration desired in the intended drink composition. 
	Regarding claim 23, Winqvist teaches that the pod can comprise a mix of two or more nutrients tea and coffee(paragraph 17). 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winqvist(WO2010/078192A2) in view of Bhairam(US 2016/044934) further in view of Bunke(US 20060035000).
Regarding claim 10, Winqvist does not specifically teach that at least one nutrient is a wet or dry emulsion. However, Bunke teaches a soluble coffee composition formed by mixing of coffee oil and a liquid coffee extract to form an emulsion and then spray drying the coffee oil and liquid coffee extract to form a soluble coffee powder(paragraphs 38-54). Upon reconstitution, the soluble coffee powder forms a homogenized emulsion(paragraph 62), i.e. the soluble coffee powder functions as a dry emulsion. Bunke teaches that the coffee beverage formed from the soluble coffee product has an improved flavor and aroma from traditional instant coffee(paragraph 11). It would have been obvious to use a dry emulsion comprising soluble coffee powder and coffee oil as the powder coffee material in Winqvist as taught in Bunke in order to provide improved flavor and aroma from traditional instant coffee. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winqvist(WO2010/078192A2) in view of Bhairam(US 2016/044934) further in view of Shakhin(US 2012/0156357). 
Regarding claim 11, Winqvist teaches that the nutrient(e.g. coffee or tea) is formed via spray drying and not freeze drying as claimed. However, Shakhin teaches that conventionally instant(soluble) coffee is formed via extraction of a coffee liquid from coffee beans and further concentrating by freeze drying(paragraph 10). Shakhin teaches that freeze drying of instant coffee typically preserves well the beneficial qualities of components contained in regular coffee beans(paragraph 6). It would have been obvious to use freeze dried coffee powder as the nutrient in the tablet of Winqvist because freeze drying  typically preserves well the beneficial qualities of components contained in regular coffee beans as taught in Shakhin.

Claims 1,20,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diolaiti(WO2007/080492) in view of Winqvist(WO2010/078192A2) and Bhairam(US 2016/0044934).
Regarding claims 1,20,22, Diolaiti teaches a method of creating a compact-pod unit comprising
	Providing a nutrient supplement comprising cocoa or chocolate(p.3, line 10-14)
	Adding at least one binding agent to the formula(p.5, line 31-34)
	Compacting the resulting formula into a compact-pod unit which would inherently have a 3-dimensional shape and size(p.5, line 14-20)
	At least partially coating the compact-pod unit(p.8, line 17-20)
	Diolaiti does not specifically teach that the pod comprises at least one cannabis-derived compound. However, Bhairam teaches a coffee pod for single use brewer system comprising cannabinoids extracted from a cannabis plant and a coffee product(paragraphs 9 and 12). Bhairam teaches that the coffee pod provides the benefits of coffee and the Cannabis plant including “a cognitive uplifting energetic feel”(paragraphs 39-47). 
	It would have been obvious to include cannabis derived compounds such as cannabinoids in with the cocoa or chocolate pod of Diolaiti as taught in Bhairam in order to provide the additional benefits of cannabis including “a cognitive uplifting energetic feel”. 
	Diolaiti teaches that the pod comprises 5g of nutrient material (example embodiment). Additionally, Bhairam teaches that the cannabis is added in an amount of 5mg to 50mg(paragraph 15). Therefore, just based on the tea or coffee component and the cannabis, the pod comprises at least 99% nutrient in the form of tea or coffee. 
	Diolaiti does not specifically teach that the pod comprises a dissolution aid. However, Winqvist teaches a method of creating a compact-pod unit of a spray dried plant based aqueous extraction comprising
	Providing a nutrient supplement comprising spray dried tea or coffee extract to form a formula(paragraph 16) 
	Adding at least one dissolution agent comprising a disintegrant(paragraph 22)
	Adding at least one binding agent to the formula(paragraph 22)
	Compacting the resulting formula into a compact-pod unit which would inherently have a 3-dimensional shape and size(paragraph 24)
	At least partially coating the compact-pod unit(paragraph 22)
	It would have been obvious to include a dissolution aid in the tablet of Diolaiti as taught in WIngqvist in order to allow soluble components such as chocolate and cocoa to dissolve in the intended 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791